 1   DANA L. HOWELL, ESQ., Bar # 11607
     MGM RESORTS INTERNATIONAL
 2   6385 S. RAINBOW BLVD, SUITE 500
     Las Vegas, NV 89118
 3   Telephone:   702.692.1937
     Email:       dhowell@mgmresorts.com
 4
     Attorney for Defendant
 5
                                   UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
     MARC DILLON, an individual
 8                                              Case No.: 2:19-cv-00391-JCM-CWH
                      Plaintiff,
 9
     vs.
10
                                                STIPULATION AND ORDER TO DISMISS
     MANDALAY BAY, LLC, a domestic
11                                              ACTION WITH PREJUDICE
     limited liability company, d/b/a
     MANDALAY BAY RESORT AND
12   CASINO; DOES I-X; and ROE.
13                    Defendant(s).
14

15   ///

16   ///

17   ///

18

19

20

21

22

23

24

25

26

27

28
 1
              Plaintiff Marc Dillon (“Plaintiff”) and Defendant Mandalay Bay, LLC d/b/a Mandalay Bay
 2
     Resort & Casino (“Defendant” or “Mandalay”), by and through their counsel of record, hereby stipulate
 3
     and agree to the dismissal of this action in its entirety, with prejudice, with each party to bear its own
 4
     costs and attorney’s fees. The parties agree that neither party is a prevailing party in this action and
 5
     that neither party will seek any attorney’s fees or costs pursuant to any rule, statue, or law, whether
 6
     local, state, or federal.
 7
     Dated: July 11, 2019
 8

 9    HKM EMPLOYMENT ATTORNEYS LLP                        MANDALAY BAY, LLC d/b/a
                                                          MANDALAY BAY RESORT & CASINO
10

11
      By: /s/ Marta Kurshumova                            By: /s/ Dana L. Howell
12
      Jenny L. Foley (#9017)                              DANA L. HOWELL, ESQ., Bar # 11607
13    Marta D. Kurshumova (#14728)                        6385 S. Rainbow Blvd., Suite 500
      1785 East Sahara, Suite 300                         Las Vegas, NV 89118
14
      Las Vegas, Nevada 89104                             Telephone: (702) 692-1284
15    Telephone: (702) 625-3893                           Email: dhowell@mgmresorts.com
      Facsimile: (702) 625-3895
16    Email: jfoley@hkm.com                               Attorney for Defendant
17    Email: mkurshumova@hkm.com                          Mandalay Bay, LLC d/b/a Mandalay Bay
                                                          Resort & Casino
18    Attorneys For Plaintiff
      Marc Dillon
19

20

21

22                                                  IT IS SO ORDERED
23                                                            July 12, 2019
                                                    Dated: ________________________, 2019
24

25
                                                    UNITED STATES DISTRICT JUDGE
26

27

28
                                                        2.
